     Case 1:20-cv-00792-NONE-BAM Document 23 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT L. SANFORD,                                Case No. 1:20-cv-00792-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S EX PARTE
                                                        REQUEST FOR EXTENSION OF TIME TO
13           v.                                         SUBMIT AMENDED COMPLAINT
14    EATON, et al.,                                    (ECF No. 22)
15                       Defendants.                    ORDER EXTENDING DEADLINE FOR
                                                        PLAINTIFF TO FILE OBJECTIONS TO
16                                                      FINDINGS AND RECOMMENDATIONS
17                                                      THIRTY (30) DAY DEADLINE
18

19          Plaintiff Robert L. Sanford (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21          On July 16, 2021, the Court screened Plaintiff’s second amended complaint and issued

22   findings and recommendations that the federal claims in this action be dismissed based on

23   Plaintiff’s failure to state a cognizable claim upon which relief may be granted and the Court

24   decline to exercise supplemental jurisdiction over Plaintiff’s purported state law claims. (ECF

25   No. 21.) Plaintiff was directed to file any objections to the findings and recommendations within

26   fourteen days. (Id. at 17.)

27          Currently before the Court is Plaintiff’s ex parte request for an extension of time to submit

28   an amended complaint, filed July 30, 2021. (ECF No. 22.) In the request, Plaintiff states that he
                                                       1
     Case 1:20-cv-00792-NONE-BAM Document 23 Filed 08/02/21 Page 2 of 2


 1   received the findings and recommendations on July 19, 2021, and as the response would be due

 2   on August 3, 2021, Plaintiff requests to have the deadline extended to August 17, 2021. Plaintiff

 3   further states that the California Department of Corrections recently announced that California

 4   Correctional Institution, where Plaintiff is currently housed, will be closed down. Due to this

 5   recent change of events, access to the law library has been “practically dissolved,” as they are

 6   now closing the buildings and removing the equipment from the facility. Plaintiff states that

 7   inmates are being constantly reassigned to housing and classification processes pending transfer.

 8   (Id.)

 9           As noted above, the Court issued findings and recommendations and set a deadline for

10   Plaintiff to file his objections, not to file a further amended complaint. However, based on

11   Plaintiff’s motion, it appears that an extension of the deadline for Plaintiff to file his objections is

12   warranted. The Court finds that an extension of thirty days is appropriate under the

13   circumstances. This is not an extension of time for Plaintiff to file an amended complaint.

14           Accordingly, IT IS HEREBY ORDERED that:

15       1. Plaintiff’s ex parte request for extension of time to submit an amended complaint, (ECF

16           No. 22), is DENIED; and

17       2. Plaintiff’s objections to the July 16, 2021 findings and recommendations are due within

18           thirty (30) days from the date of service of this order.

19
     IT IS SO ORDERED.
20
21       Dated:    August 2, 2021                                /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
